FORM OF CROWN MEDIA HOLDINGS, INC.
2009 LONG TERM INCENTIVE COMPENSATION AGREEMENT


THIS LONG TERM INCENTIVE COMPENSATION AGREEMENT (the “Agreement”) is made and
entered into as of January 1, 2009 (the “Grant Date”), by and between Crown
Media Holdings, Inc., a Delaware corporation (“Crown”), and ___________________
(“Executive”) pursuant to the terms and conditions of the Amended and Restated
Crown Media Holdings, Inc. 2000 Long Term Incentive Plan (the
“Plan”).  Capitalized terms not defined in this Amended Agreement shall have the
meanings set forth in the Plan.


1.           Awards.


(a)           General Award.  Pursuant to the Plan, Crown grants to Executive
the opportunity to earn $______________ (“Target Award”), subject to the terms
and conditions set forth in this Agreement and the Plan.  A copy of the Plan has
been delivered to the Executive. By signing below, the Executive agrees to be
bound by all the provisions of the Plan.  Target Award constitutes an unsecured
promise of Crown to deliver to Executive on the Delivery Date (as defined below)
cash in the amount of the Target Award actually achieved.  Executive has only
the rights of a general unsecured creditor of Crown.


           (b)           Types of Awards.  Of the total Target Award,
$______________ (50%) shall be deemed to be the Employment Award and
$______________ (50%) shall be deemed to be the Performance Award (collectively,
the “Awards”).  Vesting of the Performance Award shall depend on the degree to
which the cumulative cash flow and EBITDA plan set forth on Schedule 1 hereto
(“Performance Plan”) is achieved.  The applicable provisions of this Agreement
shall be specified by type of award, and if not so specified, shall apply to
both awards granted hereunder.


2.           Vesting.


(a)           The Employment Award.  Subject to continued employment with Crown
and/or its affiliates as of August 31, 2011, the Employment Award shall vest and
become nonforfeitable on August 31, 2011.


(b)           The Performance Award.


(i)  2009-2010 Performance Plan.  Subject to continued employment with Crown
and/or its affiliates, as of December 31, 2010, 50% of the Performance Award is
eligible to vest and become nonforfeitable in accordance with the Performance
Plan for 2009-2010 attached hereto as Schedule 1.


(ii)  2009-2011 Performance Plan.  Subject to continued employment with Crown
and/or its affiliates, as of December 31, 2011, the remaining 50% of the
Performance Award is eligible to vest and become nonforfeitable in accordance
with the Performance Plan for 2009-2011 attached hereto as Schedule 1.


(iii)  Other Measures.  The Compensation Committee shall also have the ability
to increase or decrease the payout based on an assessment of demographics
achieved, relative market conditions and management of expenses.



--------------------------------------------------------------------------------


3.           Settlement of Awards.


Subject to any cancellation of Awards pursuant to Section 4, Crown shall deliver
to Executive on the Delivery Date, cash in the amount of the Target Award
actually achieved, unless Executive has otherwise elected to defer receipt of
such award.  Executive may only elect to defer provided that such election is
made in accordance with the terms of Crown’s Deferred Compensation Plan as
amended and restated effective January 1, 2008.


4.           Termination of Awards and Non-Delivery Upon Certain Other Events.


Subject to Section 5 hereof, Executive’s rights with respect to any outstanding
unvested Awards shall immediately terminate and no payment shall be made in
respect of such Awards if, prior to the Vesting Date, Executive experiences a
Termination of Employment (as defined in the Plan).


           5.           Other Vestings.


(a)           The Employment Award.  Notwithstanding Section 4 hereof, a pro
rata portion of any outstanding unvested Employment Award shall vest immediately
upon an Executive’s Termination of Employment by reason of:  (1) the death of
the Executive; (2) the Disability of the Executive; or (3) an Executive’s
involuntary Termination of Employment without Cause, provided that with respect
to (3), such Termination occurs on or after January 1, 2010.


(b)           The Performance Award.  Notwithstanding Section 4 hereof, a pro
rata portion of any outstanding Performance Award shall vest pursuant to and on
the dates indicated in Section 2(b) upon an Executive’s Termination of
Employment by reason of:  (1) the death of the Executive; (2) the Disability of
the Executive; or (3) an Executive’s involuntary Termination of Employment
without Cause, provided that with respect to (3), such Termination occurs on or
after January 1, 2010.


           (c)           Pro Rata Calculations.  The pro rata portion shall be
calculated as the following percentage:  The number of days an Executive was
employed by Crown and/or its affiliates commencing with the date of this
Agreement divided by the total number of days, commencing with the date hereof
and concluding with the scheduled vesting date as set forth in Section 2(a) or
2(b), as applicable.


6.           Definitions.  For purposes of this Agreement:


(a)           “Delivery Date” with respect to the Employment Award or the
Performance Award shall mean any date designated by Crown that is the later of
thirty (30) days following a given Vesting Date or fifteen (15) days following
the issuance of Crown’s audited financials for the relevant year, but in any
event no later than March 15 of the year following the year in which the Award
is vested.


(b)           “Vesting Date” for the Employment Award shall mean August 31, 2011
or the date on which any one of the events in Section 5 occurs.  Vesting Date
for the Performance Award shall mean each of December 31, 2010 and December 31,
2011, or the date on which any one of the events in Section 5 occurs.



--------------------------------------------------------------------------------


7.           Withholding Tax.


Executive may be subject to withholding taxes as a result of the settlement of
the Awards. Crown shall withhold from settlement payments the amount of such
obligations, including all applicable federal, state, local and foreign
withholding taxes that Crown determines result from such settlement.


8.           Non-transferability.


No Awards shall be assignable or otherwise transferable by Executive. During the
life of Executive any elections with respect to Awards may be made only by
Executive or Executive’s guardian or legal representative.


9.           Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


10.           Governing Law.


This Agreement shall be governed by the laws of the State of Delaware, without
regard to conflict of law principles.


IN WITNESS WHEREOF, the parties hereto have executed this Long Term Incentive
Compensation Agreement as of the date first written above.




CROWN MEDIA HOLDINGS, INC.




By: __________________________
      Name:
      Title:




_______________________________
EXECUTIVE